DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant First Office Action on the merits is in response to claims filed on 9/7/2021.
Claims 1-20 are pending. Claims 1, 8 and 15 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2022, 6/13/2022 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Internet Communication Policy Update
If Internet Communication (i.e. Email) is desired, Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found here at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
In claim 8, line 7, “the terminal” seems to be referred to “an apparatus” in the claim, thus it should be changed into --the apparatus--. Similar issue is found in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651, supported by provisional application 62/451875) in view of Qu et al (US 2019/0208402).
Regarding claim 1, Wifvesson discloses a data transmission method, comprising:
receiving, by a terminal (fig. 21; for example, UE), non-access stratum (NAS) signaling from a policy control function (PCF) through an access and mobility management function (AMF) (par 122; e.g. A visited network may make a policy decision as to whether UP integrity is required for a UE based on an indication received from the home network and a policy configured for the visited network (AMF/ MME). The core network may indicate to the UE in the NAS layer, based on the policy decision, whether UP integrity shall be used or not; also see par 268-273, par 427; thus a policy is received at the UE via the NAS layer) and an interface between the AMF and the terminal (par 206; e.g. interface 1206; also par 451; NG2 interface), wherein the NAS signaling comprises a policy (par 157-159; e.g. sending to the UE an indication of an IPUP mode to be used by the communication network for the UE; thus a policy regarding IPUP mode is received); and
executing, by the terminal, the received policy (par 158-159; e.g. the indication sent to the UE may apply to at least one of all data exchanged with the communication network, or data exchanged with a specific slice or plurality of slices of the communication network, hence executing the policy according to the indication).
The reference does not explicitly disclose control plane as required (emphasis added).
However, it is obvious in view of Qu. Qu discloses, in fig. 2, par 7 & par 40-45, e.g. next generation policy control function (NG-PCF) supports unified policy framework to govern network behavior and provides policy rules to control plane functions to enforce them; wherein the NG-CCF node which communicates network related parameters with the NG-PCF node, via a direct interface, can be an Access and Mobility Management Function (AMF) node. Therefore, it is obvious the AMF node enforces network parameter (mobility policy) through control plane.
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Qu with the electronic system of Wifvesson. One is motivated as such to enable communication in the next generation network architecture (Qu, par 8).

Regarding claims 8 and 15, Wifvesson in view of Qu also discloses an apparatus for performing the method of claim 1 similar to the rejection mapping above, Wifvesson further discloses the apparatus comprises memory and processor, and non-transitory computer readable storage medium (par 206).

Regarding claims 2, 9 and 16, Wifvesson 
wherein the policy is a slice selection policy (par 158, par 188 & par 223; e.g. The decided IPUP mode may apply to at least one of all data exchanged between the UE and the communication network 812a, or data exchanged between the UE and a specific slice or plurality of slices of the communication network 812b). 

Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651, supported by provisional application 62/451875) in view of Qu et al (US 2019/0208402), and further in view of Garcia Azorero et al (US 2019/0357130).
Regarding claims 3, 10 and 17, the combination discloses the subject matter in claims 2, 9 and 16, without:
wherein the slice selection policy comprises a trigger condition, a slice identifier, and an application identifier; and 
the executing, by the terminal, the received policy further comprises:
instructing, by the terminal, in case that the trigger condition is satisfied, an application that is in the terminal and that corresponds to the application identifier to access a slice corresponding to the slice identifier.
However, Garcia Azorero discloses:
wherein the slice selection policy comprises a trigger condition, a slice identifier (par 27; e.g. network slice data identifying a network slice assignable for the UE), and an application identifier (par 43; service scope identified by each network slice routing rule); and
the executing, by the terminal, the received policy comprises:
instructing, by the terminal if the trigger condition is satisfied, an application corresponding to the application identifier (par 144; i.e. service that the network slice is intended to deliver) to access a slice corresponding to the slice identifier (par 117 & par 145-149; e.g. Each NSRR may comprise one or more of the following: the network slice instance ID to which it relates; the set of NFs forming the network slice and through which to route a UE request; the selection conditions and/or events that may trigger a request for network slice selection to the PC_NSS 108 by each of the network functions specified in the route above; and obviously UE can instructed the intended service application to access the slice based on the NSRR).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Garcia Azorero with the electronic system of Wifvesson and Qu. One is motivated as such to enable the UE to reselect another network (Garcia Azorero, par 18).

Regarding claims 4, 11 and 18, the combination discloses the subject matter in claims 3, 10 and 17, Garcia Azorero further discloses:
the trigger condition comprises one or more of a designated location or a designated time period (par 23; e.g. location, time of day, congestion situation etc.).

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wifvesson et al (US 2019/0394651, supported by provisional application 62/451875) in view of Qu et al (US 2019/0208402), in view of Garcia Azorero et al (US 2019/0357130), and further in view of NPL: UE policy interface (SA WG2 Meeting #118-BIS S2-170334, 16 - 20 Jan 2017)(hereinafter Samsung).
Regarding claims 5-6, 12-13 and 19-20, the combination discloses the subject matter in claims 1, 8 and 15, Garcia Azorero discloses:
wherein the slice selection policy comprises a trigger condition, a slice identifier (par 27; e.g. network slice data identifying a network slice assignable for the UE), and an application identifier (par 43; service scope identified by each network slice routing rule).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Garcia Azorero with the electronic system of Wifvesson and Qu. One is motivated as such to enable the UE to reselect another network (Garcia Azorero, par 18).
The combination does not disclose:
wherein the policy is a session continuity policy, the session continuity policy a session and service continuity SSC mode identifier; 
the executing the received policy comprises:
instructing, in case the trigger condition is satisfied, an application corresponding to the application identifier to associate with an SSC mode corresponding to the SSC mode identifier (emphasis added).
However, Samsung discloses:
wherein the policy is a session continuity policy, the session continuity policy a session and service continuity SSC mode identifier (see page 2, SSC mode selection policy); 
the executing the received policy comprises:
instructing, if the trigger condition is satisfied, an application corresponding to the application identifier to associate with an SSC mode corresponding to the SSC mode identifier (see pages 2 and 5; e.g. the SSC Mode Selection Policy (SSCMSP) includes one or more SSCMSP rules which can be used by the UE to determine the type of SSC mode associated with an application or group of applications, thus obviously UE identifies SSC mode associated with the application under SSCMSP rules).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Samsung with the electronic system of Wifvesson, Qu and Garcia Azorero. One is motivated as such to enable the UE to route data of an application within a PDU session (Samsung, page 2).

Regarding claims 7 and 14, the combination discloses the subject matter in claims 6 and 13, Garcia Azorero further discloses:
the trigger condition comprises one or more of a designated location or a designated time period (par 23; e.g. location, time of day, congestion situation etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  3GPP TS 23.501 v0.2.0 (2017-01) System Architecture for the 5G System Stage 2 (Release 15), at least see section 4.2 & section 5.6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619